Per Curiam. This cause coming on to be heard on the stipulation of the Respondent and the Court being fully advised in the premises find that the State of Illinois wrongfully held over the occupancy of the premises previously under lease for a three month period in May, June and July of 1978. We further find that under the law of the State of Illinois set forth in Ill. Rev. Stat. 1977, ch. 80, par. 1 that the owner of lands may sue for and recover rents therefore, for a fair and reasonable satisfaction for the use and occupancy thereof in cases where the lands are held and occupied by any person without any special agreement for rent. This statute applies directly in the situation now before this Court and we find that in the absence of an agreed monthly rental, the Claimant is entitled to a reasonable rent or a satisfaction for the occupancy. We further find that the Bureau of Employment Security and the Claimant agreed to the reasonableness of $13,750.00 for the rental of the premises in question for the months of May, June and July, 1978. We find this to be reasonable rent, having been agreed to by the parties. Claimant is therefore awarded the amount of $13,750.00.